DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it consists of more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 7, it appears that “a long-length” should perhaps be “the long-length”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 8, it appears that “a plurality” should perhaps be “the plurality”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 12, it appears that “a plurality” should perhaps be “the plurality”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 12, there appears to be a typo (“of-locations”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element which detects an X-ray that transmits said subject in said X-ray detection step; the element which produces “a plurality of X-ray images that are obtained by said X-ray detection step to generate a long-length image”; and the element which acquires “a plurality of doses of X-rays” in said data acquisition step.
Claim 7 recites the limitation "the one or more doses of said electromagnetic wave" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites:
“an electromagnetic wave irradiation step irradiates an electromagnetic wave toward the subject so that said electromagnetic wave is incident into each location relative to said long-length imaging range; and a data conversion step converts each of the one or more doses of said electromagnetic wave irradiated from an electromagnetic wave irradiator to data relative to the height of said subject at every location relative to said long-length imaging range.”

Claim 7 depends on independent claim 6 which recites, in part:
“a data acquisition step that acquires a plurality of data relative to a height of the subject at a plurality of locations relative to a long-length imaging range based on a plurality of doses of X-rays at a plurality of locations relative to the 

	Independent claim 6 recites that the plurality of data relative to a height of the subject is acquired based on a plurality of doses of X-rays.  Dependent claim 7 recites “an electromagnetic wave”.  Appropriate correction is required.
Claim 8, which depends on claim 7, recites, in part, “said electromagnetic wave is an X-ray”.  This is already recited in independent claim 6 (see above “based on a plurality of doses of X-rays”).  Appropriate correction is required.
Claim 9 recites, “wherein: said X-ray irradiator and said electromagnetic wave irradiator are operable at the same time.”  This is not clear because of the problems recited above for claims 6-8.
Claim 10 does not appear to further limit that which is already claimed in claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (JP 2011-135990) - this rejection is based on a machine English language translation of JP patent application number 2009-297074, which is the corresponding application.
With respect to claim 6, Nakayama et al. disclose an X-ray imaging method that implements an X-ray imaging, comprising: a long-length imaging range determining step that determines a start position (stage 1) and an end position (final stage) of a long-length imaging range based on an image of fluoroscopy in which a weaker X-ray dose than on said long-length imaging that generates a long-length image is irradiated toward a subject from an X-ray irradiator (X-ray tube - 19); a data acquisition step that acquires a plurality of data relative to a height of the subject at a plurality of locations (stage 1 and final stage) relative to the long-length imaging range based on a plurality of doses of X-rays at the plurality of locations relative to the long-length imaging range acquired by the fluoroscopy that are obtained by said long-length imaging range determining step (paragraph 0024 - object thickness determining unit - 75); an imaging condition setting step that sets up an X-ray imaging condition (via X-ray condition determining unit - 79) so that one or more doses of X-rays that transmit said subject coincide with each other at each said location based on said data relative to the height of said subject at each of the plurality of locations in said long-length imaging range that are acquired by said data acquisition step (paragraph 0026); an X-ray irradiation step that irradiates an X-ray to said subject based on the imaging condition that is set up by said imaging condition setting step (via X-ray tube - 19); an X-ray detection step that detects an X-ray that transmits said subject (via X-ray detector - 21); an image connection step that connects 
With respect to claim 7, Nakayama et al. disclose an electromagnetic wave irradiation step irradiates an electromagnetic wave (via X-ray tube - 19) toward the subject so that said electromagnetic wave is incident into each location (stage 1 and final stage) relative to said long-length imaging range; and a data conversion step converts each of the one or more doses of said electromagnetic wave irradiated from an electromagnetic wave irradiator to data relative to the height of said subject at every location relative to said long-length imaging range (paragraphs 0024 & 0026).  This rejection is made to the extent the claim is understood.
With respect to claim 8, Nakayama et al. disclose wherein: said electromagnetic wave is an X-ray; and a fluoroscopy, in which a weaker X-ray dose than on said long-length imaging that generates a long-length image is irradiated toward the subject from said electromagnetic wave irradiator, is implemented at said each location (stage 1 and final stage) relative to said long-length imaging range, and said data conversion step converts the one or more X-ray doses based on the plurality of data (paragraphs 0024 & 0026).  This rejection is made to the extent the claim is understood.
With respect to claim 9, Nakayama et al. disclose wherein: said X-ray irradiator (X-ray tube - 19) and said electromagnetic wave irradiator (X-ray tube - 19) are operable at the same time.  This rejection is made to the extent the claim is understood.
With respect to claim 10, Nakayama et al. disclose wherein: the data relative to the height of said subject at said each location in said long-length imaging range are doses of the X-ray that transmits said subject (paragraphs 0024 & 0026).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


May 12, 2021